DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The recitation in page 17 of 48 paragraph [0058] lines 1-2 “FIG. 3 depicts example states of the process of FIG. 2 in accordance with the present invention” is changed to “FIG. 3 depicts example states 300 of the process of FIG. 2 in accordance with the present invention” (emphasis added) (see 37 CFR 1.84(p)(5)).
EXAMINER’S NOTE
The disclosure in page 34 of 48 paragraph [0093] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” has been taken into account to avoid a 35 USC 101 rejection of claims 13-17.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-25 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, receiving a first data set comprising a relational database having a plurality of words, generating, by training a neural network using unsupervised machine learning based on the first data set, a word embedding model comprising a plurality of word vectors, each word vector of the plurality of word vectors corresponding to a unique word of the plurality of words, storing a representation of a hidden layer of the neural network, receiving a second data set, wherein the second data set comprises data that has been added to the relational database and updating, based on the second data set and the stored representation of the hidden layer of the neural network, the word embedding model, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cai (US 20200159832 A1) discloses device and text representation method applied to sentence embedding.
Tagra (US 20200104367 A1) discloses vector representation based on context.
Haeusser (US 20200057936 A1) discloses semi-supervised training of neural networks.
Le (US 20150220833 A1)	discloses generating vector representations of documents.
Volkovs (US 20190286704 A1) discloses learning document embeddings with convolutional neural network architectures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636